*250Dissenting Opinion.
Ross, J.
The third paragraph of the answer proceeded upon the theory and set up as a defense to the appellees’ right to recover upon the note sued on, that saicf note “was executed in consideration of the sale and transfer” of a patent right, “and that there was no clause or words inserted or written in said note stating.that the same was given for a patent right.”
The statute, section 8181, Burns’ R. S. 1894 (6055, R. S. 1881), provides that any written obligation given in consideration for a patent right shall have inserted in the body of it the words, “Given for a patent right,” and section 8132, Burns’ R. S. 1894 (6056, R. S. 1881), makes it a misdemeanor for any person to take or sell or offer to sell any obligation given for a patent right which does not have inserted in the body of it the words designated in the preceding section and quoted above. While a promissory note negotiable by the law merchant, given for a patent right is forbidden by the statute, and, as between the parties and those having knowledge that the law has been violated, it will not be enforced, yet in the hands of an innocent purchaser before maturity it is enforceable.
The majority opinion concedes that the third paragraph of the answer states a good defense and that the court below erred in sustaining the demurrer thereto, but holds that the error was harmless because appellant had other paragraphs of answer in, and which were held good on demurrer, under which he could have introduced all of the evidence which would have been admissible under that paragraph. I cannot concur in the holding that the error in sustaining the demurrer to the third paragraph of the answer was harmless.
I admit that it is a harmless error to sustain a de*251murrer to a good paragraph of an answer, if the party under another paragraph which remains in, can have the benefit of the same defense pleaded in the paragraph stricken down. The rule is well settled in this State. Darnell v. Sallee, 7 Ind. App. 581; Kelley v. Kelley, 8 Ind. App. 606; McFadden v. Schroeder, 9 Ind. App. 49; Heaton v. Lynch, 11 Ind. App. 408; Messick v. Midland R. W. Co., 128 Ind. 81; Butler v. Thornburg, 131 Ind. 237; Claypool v. Jaqua, Admr., 135 Ind. 499. An examination of the adjudications will disclose that in most of the cases where the court has stated the rule to be that where a demurrer is sustained to a good paragraph of answer, the error is harmless if another paragraph remains in, under which “the same facts can be proved,” were cases where the defense specially pleaded and stricken down, was admissible under the general denial also pleaded. In those cases no harm could possibly have resulted to the defendant by the action of the court in sustaining a demurrer to the special answers.
I do not take exception to, but on the contrary fully concur in the statement contained in the majority opinion that the proposition is settled “that where a demurrer is sustained to an answer all the averments of which are included in another, under which the facts may be proved and the defense made available, then there is no reversible error in such ruling.” What I do object to is, as I believe, its misapplication in this case. The majority opinion states the rule embracing the element of availability of the defense contained in the answer stricken down, under the answer left in, but when the rule is applied to the case in hand that element is overlooked.
The fourth paragraph of the answer filed by the appellant and which the majority opinion holds entitled the appellant to make the same defense alleged in the *252third paragraph, is radically different from the third, and introduced into the defense pleaded a material issuable fact, namely as to whether or not the appellees, at the time of the purchase of the note, had notice or knew that it was given for a patent right By the rulings of the court the appellant was told not only that the third paragraph of his answer was insufficient, because it did not aver that at the time the appellees purchased the note he had notice or knew that it was given for a patent right, but also that the fourth paragraph was good because it contained that additional averment. It may be admitted that all of the evidence admissible and necessary to sustain the third paragraph of the answer was admissible under the fourth paragraph; but proof which would sustain the third paragraph would fall far short of establishing the defense pleaded in the fourth paragraph. The defense pleaded in the third paragraph was one which would have been available against the original payee of the note, while that contained in the fourth was applicable only to a purchaser before maturity. The one was founded upon a violation of a statute of which the payee was bound to take notice, while the other, although alleging a violation of the statute, negatived the fact that appellees were innocent holders even though they purchased the note before maturity. The two defenses are radically different.
When two special answers are filed, both of which are good, and to one a demurrer is sustained, and to the other a demurrer is overruled, the question of the harmfulness of the ruling in sustaining the demurrer to the one is not to be determined simply by ascertaining whether or not the facts provable under the paragraph held bad, were also provable under the other, but rather by deciding whether or not proof of the facts alleged in the paragraph held bad estab*253lishes the defense pleaded in the paragraph held good. For if establishing the facts provable under the paragraph held bad does not establish the defense alleged in the paragraph held good it cannot be said that under the latter paragraph the party has had the benefit of the defense pleaded in the former. It is not merely a question as to the admissibility of evidence, but rather the availability of a good and legal defense.
In the case of City of Elkhart v. Wickwire, 87 Ind. 77, where the question decided was whether or not the error of the court below in sustaining a demurrer to a good paragraph of complaint was harmful, when there was another paragraph in which was set forth the same cause of action, the court says: “In this case the first and second paragraphs of the complaint are substantially the same, and the evidence admissible under both was clearly admissible under the first alone, and there was, therefore, no error in sustaining the demurrer to the second paragraph, even if it be deemed good. If the first paragraph were not broad enough to let in all the evidence admissible under both, or if the case made by the first paragraph required more evidence to sustain it, thus imposing a heavier burden on the plaintiff, or if the different paragraphs required different evidence, then, perhaps, it would be otherwise. It is obvious, however, that where two paragraphs secure to the plaintiff no greater benefits than one would do, he is not injured by sustaining a demurrer to one of them, and this is true of the case in hand. Where, as here, the pleading on its face, as well as the whole record, clearly shows that the cause of action stated in two paragraphs of the complaint is the same, and can be made out by the same evidence, there is no error in sustaining a demurrer to one of the paragraphs.” And the same court in Hormann v. Hartmetz, 128 Ind. 353, says: *254“Where, however, a paragraph of a complaint is erroneously adjudged insufficient, and others are held good, the error is not harmless if the paragraphs allowed to stand are substantially different from that held bad, or if those held good impose upon the plaintiff the burden of adducing stronger or greater evidence than would be necessary under the paragraph condemned. If, in other words, the effect of the ruling on demurrer is to make it necessary to introduce more or greater evidence, or to exclude competent evidence, the error may be prejudicial, but it is otherwise where the ruling on demurrér does not have the effect either to abridge the right of the plaintiff or to increase his burden.”
And again in Lester v. Brier, 88 Ind. 296, it is said: “Where the paragraphs left standing entitle the plaintiff to the same relief as, and require of him no other or greater evidence than, the one held bad would have done if declared good, then he is not harmed. If, in other words, the paragraphs left in are provable by the same evidence as the one struck out, then no injury results from the ruling. City of Elkhart v. Wickwire, 87 Ind. 77. Where, however, more or different evidence is required, or the plaintiff’s case is made more difficult of proof, or his burden increased, then it would be error to strike out a paragraph or sustain a demurrer to it if it stated a cause of action.”
It would not have availed appellant to have proven under the fourth and eighth paragraphs of his answer. simply the facts alleged in the third paragraph, for the court had already decided that those facts were insufficient to constitute a defense to the action.
And I do not believe as seems to be the intimation in the prevailing opinion, that the appellant was bound to make proof of the facts necessary to establish the defense pleaded in the third paragraph of his *255answer (the one held bad), and then ask the court to instruct the jury that those facts were all that were necessary to entitle him to recover under the fourth paragraph. In other words, I am not willing to say it was appellant’s duty, on the trial, to insist that he was not required to prove notice, although he raised that issue by his answer, and further that when the court came to instruct the jury, the appellant should insist that the court tell them that while the court, in making up the issues had told the appellant he must prove notice on appellees’ part, yet that was not the law and appellant need not prove that fact although he alleged it in his answer. I believe most nisi prius courts would feel highly insulted at the assumption, and the counsel who would dare to make such a suggestion would fare badly at the hands of the court.
In Wilson v. Town of Monticello, 85 Ind. 10, the court says: “Where a plea is struck down, the presumption is that the rule of law involved in the ruling was acted upon throughout the case, and the defendant is not bound to again present the- question. An objection once well and fully presented, and properly and adequately reserved, does not need to be repeated at subsequent stages of the case. A defendant who receives the judgment of the court upon his answers may accept that ruling as the declaration of the court that it would be useless to offer evidence under it, for if fully proved the defense set forth would not be allowed to prevail.”
The issues made by the pleadings control the action of the court in the trial and decision of the case, and a defendant has a right to know what facts, when pleaded, are sufficient to constitute a defense.
The appellant had -a right to assume, when the court below sustained the demurrer to the third paragraph of his answer, that if he proved those facts on *256the trial the court would hold that he could not recover. And he had also a right to assume, when the court overruled the demurrer to the fourth paragraph, which was exactly the same as the third, except that it contained the additional allegation, that the plaintiffs (appellees) at the time they purchased the note had notice or knew that it was given for a patent right, that the burden was on him to prove such notice or knowledge. This is the theory upon which the parties tried the case and the appellant, having been informed by the court that he must prove that the appellees, at the time they purchased the note, knew it was given for a patent right, tendered an instruction to that effect and requested the court to so instruct the jury and the court did so instruct them. The record shows affirmatively that the only instruction given by the court to the jury, told them in effect that under the issues the burden rested upon the appellant to prove that the appellees knew or had notice, at the time they purchased the note, that it was given for a patent right. That was the theory upon which the court below tried the case, and it seems to me that to hold that no harm was done when both the court and the parties, made up the issues and tried the cause upon the theory that the appellant had the burden of proving notice or knowledge on appellees’ part, would be a travesty upon justice.
I think the case of Bunting v. Mick, 5 Ind. App. 289, is in every respect identical with the case in hand, and is decisive of the questions here involved. In that case, which was an action by an endorsee, against the makers upon a note negotiable by the law merchant, endorsed before maturity and which was given for a patent right, the court in passing upon the harmfulness of rulings on demurrers to answers filed, says: “The 1st and 2d paragraphs, to which the demurrer *257was addressed and sustained, contained no averments of notice of the defenses which the maker had to the note, on the part of the endorsees, George and Mick, at the time of the respective endorsements to them. By sustaining the demurrer and requiring the appellant to set up in subsequent paragraphs, in addition to the averments of want of consideration and fraud, the fact that both appellee and George at the time of the endorsements to them had notice of such defenses, the court in effect decided that an answer of the character of these, without the averment of such notice was insufficient, and that such averment was required to make it sufficient. If the paragraphs to which the demurrer was sustained were good, however, without such averment of notice, then the fact that they were subsequently pleaded again, supplemented by the averment of notice, cannot be said to make the error harmless. The additional paragraph cannot be regarded as an amendment to the paragraphs to which the demurrer was sustained and as taking the place of these. If the answers to which the demurrer was sustained were good without charging notice to the endorsees, the court should have overruled the demurrer. The appellant had- a right to this ruling so as to be informed whether or not he was to take the burden upon the subject of notice, or whether it should devolve upon the appellee to aver and prove a want of notice.”
For these reasons I think the judgment of the court below should be reversed with instructions to sustain appellant’s motion for a new trial.
Reinhaud, J., concurs in the dissenting opinion of Ross, J.